Opinion by
Mr. Justice Moore.
This action was commenced in the trial court by Julian Montanez against Alberta Rusher following an automobile collision at an intersection of county roads in Crowley county, Colorado, which occurred on June 26, 1959. The complaint was not filed until August 12, 1963. Montanez claimed that he sustained injuries as a *474result of the accident allegedly caused by the negligence of Alberta Rusher, the defendant. She denied negligence ■on her part; alleged that plaintiff himself was negligent; .and by counterclaim sought to recover property damages to her automobile and for medical expenses, in the total amount of $729.25.
The case was tried to a jury and verdicts were returned against the plaintiff on his complaint, and against the defendant on her counterclaim. Judgments were ■entered on the verdicts.
Montanez is here on writ of error seeking reversal of the judgment against him on the ground that as a .matter of law the defendant was guilty of negligence which was the sole proximate cause of the accident. His attorney argues that there was no evidence of any contributory negligence on the part of plaintiff; that the trial court erred in submitting that question to the jury; ■and that his motion for a directed verdict on the question of liability should have been granted.
We have read the complete record and find in the evidence a sufficient showing of negligence on the jpart of Montanez to require a submission of that issue to the jury.
The judgment is affirmed.
Mr. Justice McWilliams and Mr. Justice Pringle concur.